The facts appear from the adjudication of
Henderson, J., Auditing Judge.
— The trust in this estate has long since terminated (see Moore’s Estate, 15 Dist. R. 39), and the filing of this account was wholly irregular, as the respective parties have undivided interests in the real estate, and the undistributed balance of income is not in the hands of the accountant, but in the hands of the Bingham Estate trustees.
Audit of the account is, therefore, refused, and it is returned to the files.
Sinkler, J.,
— Upon examination of the adjudication of Penrose, J., upon the trustee’s second account, and of the opinion of Dallett, J., reported in 15 Dist. R. 39, dismissing the exceptions thereto, we find that the adjudication upon the trustee’s third account correctly determines that the trust estate has long since terminated and that the account be returned to the files not audited.
The exceptions are dismissed and the adjudication is confirmed absolutely.